                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA                   )
                                            )
 vs.                                        )   CRIMINAL NO. 19-00055-CG
                                            )
 EVANDER TYRELL EDDIE,                      )
                                            )
       Defendant.                           )

                        ACCEPTANCE OF GUILTY PLEA
                        AND ADJUDICATION OF GUILT

       Pursuant to the Report and Recommendation of the United States Magistrate

Judge entered on April 19, 2019 (Doc. 18) and without any objection having been

filed by the parties, the plea of guilty of the Defendant to Counts 1 & 2 of the

Indictment is now accepted, and the Defendant is ADJUDGED guilty of the

offenses of possession with intent and distribution of a controlled substance in

violation of Title 21, U.S.C., Section 841(a)(1) as charged in Count 1; and possession

of a firearm by a prohibited person (felon) in violation of Title 18, U.S.C., Section

922(g)(1) as charged in Count 2. A sentencing hearing has been scheduled for July

24, 2019 at 10:00 a.m., to be held in Courtroom 3B, United States Courthouse,

Mobile, Alabama.

       The United States Marshal is ORDERED to produce the Defendant for said

hearing.

       DONE and ORDERED this 6th day of May, 2019.

                                    /s/ Callie V. S. Granade
                                    SENIOR UNITED STATES DISTRICT JUDGE
